Case 1:17-cv-00844-WJM-SKC Document 155 Filed 03/14/19 USDC Colorado Page 1 of 3




                             THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO



   Brandon Fresquez,
                                                              No. 1:17-cv-00844-WYD-MLC
                                           Plaintiff,

   v.
                                                                JOINT STATUS REPORT
   BNSF Railway Co.,

                                         Defendant.



             In accordance with Rule 16 and 26 and the Court’s Order dated March 7, 2019 (Dkt.

   154), the parties, through their counsel, submit this Joint Status Report.

             The parties met and conferred and have been cooperating extensively regarding

   narrowing the remaining outstanding issues of back pay, front pay, and attorney’s fees and costs

   to be awarded in this matter. The parties propose the following for final resolution of these

   issues:

                                    BACK PAY AND FRONT PAY

             The parties are in disagreement as to the amount of back pay and front pay that should be

   awarded to Brandon Fresquez (Fresquez) in this matter. The parties have stipulated to the

   admissibility of the report and deposition from Fresquez’s economist, Mr. Opp (Ex. 60), which

   provides the calculation and basis for Fresquez’ claimed back pay and front pay. Plaintiff

   contends that Mr. Opp’s report takes into account Fresquez’ efforts to mitigate his damages and

   is calculated to its present value. The parties have stipulated to the admissibility of the report

   and deposition from BNSF’s expert, Ms. Bartmann. The parties also stipulate to the admissibility

   of the report and deposition from Fresquez’s rebuttal expert, Dr. Stein (Ex. 61).



   3856996.1
Case 1:17-cv-00844-WJM-SKC Document 155 Filed 03/14/19 USDC Colorado Page 2 of 3




             BNSF believes it is necessary to provide testimony from Ms. Bartmann regarding the

   failure of Fresquez to mitigate his damages. Depending on the testimony presented by Ms.

   Bartmann, Plaintiff would reserve the right to call to testify in response to her testimony, either

   or both, Fresquez or Mr. Opp. The parties desire a hearing for the presentation of this evidence

   on the issues of back pay and front pay. Further, upon the conclusion of evidence, the parties

   request oral argument on these issues.

                                  ATTORNEY’S FEES AND COSTS

             The parties are in disagreement as to what the reasonable hourly rate is for the award of

   attorney’s fees to Fresquez. Furthermore, BNSF anticipates objecting to some of the attorney

   fees and costs claimed in this matter. The parties propose submitting a Motion for Attorneys’

   Fees and Costs, with supporting affidavits, and a brief in opposition, with supporting affidavits.

   The purpose of the motion and brief in opposition would be to present the evidentiary basis for

   each party’s claimed reasonable hourly rate and reasonable attorneys’ fees and costs to be

   awarded in this matter. The parties do not anticipate an evidentiary hearing on the attorneys’

   fees and costs and anticipate stipulating to the admissibility of the affidavits submitted in support

   of a determination of the reasonable attorneys’ fees and costs. However, the parties do request

   oral argument on these issues, and request the opportunity to present further written argument

   after the hearing if the Court believes it necessary.

             The parties believe that back pay, front pay, and attorney’s fees and costs can all be

   determined in a single combined hearing. Based on the proposed briefing schedule, the parties

   request that this hearing take place no sooner than six weeks from the date of this Joint Status

   Report.




   3856996.1
Case 1:17-cv-00844-WJM-SKC Document 155 Filed 03/14/19 USDC Colorado Page 3 of 3




   Respectfully submitted,



   /s/ Jonathan L. Stone
   Jonathan L. Stone (VA#75483)                 Keith M. Goman, Esq.
   Nicholas D. Thompson (MN#0389609)            Gillian Dale, Esq.
   THE MOODY LAW FIRM                           Hall & Evans, LLC
   500 Crawford Street, Suite 200               1001 Seventeenth Street, Suite 300
   Portsmouth, VA 23704                         Denver, CO 80202
   (757) 393-4093 – Telephone                   (303) 628-3329
   jstone@moodyrrlaw.com                        gomank@hallevans.com
   nthompson@moodyrrlaw.com                     daleg@hallevans.com

   Counsel for Plaintiff                        Counsel for Defendant




   3856996.1
